Citation Nr: 1413824	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  06-33 196	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a radical prostatectomy due to prostate cancer, to include consideration of the propriety of the reduction in evaluation from 100 to 10 percent, effective from May 1, 2006 to July 19, 2010. 

2.  Entitlement to a rating in excess of 20 percent for residuals of a radical prostatectomy due to prostate cancer, for the period from July 19, 2010. 

3.  Entitlement to an initial rating in excess of 10 percent for an incisional ventral umbilicus hernia. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from June 2006, January 2007, and February 2008 decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In May 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In December 2011, the Board issued a decision that partially granted the claim of entitlement to a rating in excess of 10 percent for residuals of a radical prostatectomy due to prostate cancer, to include consideration of the propriety of the reduction in evaluation from 100 to 10 percent, effective from May 1, 2006 to July 19, 2010, denied entitlement to a rating in excess of 20 percent for residuals of a radical prostatectomy due to prostate cancer, for the period from July 19, 2010, and partially granted the claim of entitlement to an initial rating in excess of 10 percent for an incisional ventral umbilicus hernia.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the May 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the December 2011 Board decision is vacated.  



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals




